FILED
                            NOT FOR PUBLICATION                             MAR 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30269

               Plaintiff - Appellee,             D.C. No. 6:07-cr-60031-HO

  v.
                                                 MEMORANDUM *
ALVARO RAMIREZ-BALDENEBRO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                            Submitted February 15, 2010 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Alvaro Ramirez-Baldenebro appeals from his conviction and 160-month

sentence for conspiracy to possess with intent to distribute 100 grams or more of

heroin, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(i) and 846; and possession

with intent to distribute one kilogram or more of heroin, in violation of 21 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 841(a)(1) and (b)(1)(A)(i). Pursuant to Anders v. California, 386 U.S. 738

(1967), Ramirez-Baldenebro’s counsel has filed a brief stating there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have

provided the appellant with the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    09-30269